Citation Nr: 0508629	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-33 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased rating for bilateral pes 
planus with right hallux valgus and bunion on the right, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of right 
tibia shin splints with history of stress fracture and with 
ankle involvement, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of left 
tibia shin splints with history of stress fracture and with 
ankle involvement, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
August 1986 and from November 1986 to June 1991.  This case 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a December 2002 RO decision.

In May 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

The Board also notes that the veteran has raised the issue of 
secondary service connection for bilateral knee and low back 
disabilities (see veteran's October 2003 substantive appeal 
and his May 2004 hearing testimony).  As this issue has not 
been adjudicated by the RO, it is referred there for further 
appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to provide adequate 
notification in regard to claim development, to ensure that 
all pertinent medical evidence is associated with the claims 
file, and to obtain contemporary medical opinions in regard 
to all disabilities at issue.

First, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA redefined the obligations 
of VA with respect to its duties to notify and assist a 
claimant.  For example, the VCAA requires VA to notify the 
claimant and his representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate his claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that, despite a fairly comprehensive letter to the 
veteran in May 2002, the RO has not fully apprised him of the 
redefined obligations of the VA, as contained in the VCAA, in 
regard to his increased rating claims.  Specifically, the RO 
has not informed him as to what the evidence must show to 
establish entitlement to increased ratings.  Thus, on remand, 
the RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran, as deemed appropriate.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, in regard to his service connection claim, the 
veteran contends that he has tinnitus as a result of in-
service acoustic trauma.  In an October 2003 statement, he 
indicated that most of his service career was spent in the 
maintenance field and that hearing protection was not readily 
available or even advisable to wear when troubleshooting.  
Service department records show that he was a utilities 
equipment repairman.  VA outpatient records show that in 
February 2001 he was seen for an initial counseling and 
teaching session of Tinnitus Retraining Therapy, which was an 
18-month long treatment process.  He was seen again for 
tinnitus in February 2002, May 2002, and June 2002.  The 
veteran has not been afforded a VA examination in connection 
with his claim.  An examination based on a comprehensive and 
accurate review of all medical history and complaints is 
indicated.  

Third, in regard to his increased rating claims, the veteran 
contends on his October 2003 substantive appeal that he has 
experienced an increase in tenderness, pain, swelling on use, 
and calluses in both feet, ankles, and shins.  He indicated 
that he had been referred to physical therapy, which he 
discontinued on account of his pain.  He argued that he had 
in fact informed a VA examiner that he had pain on his feet 
upon any type of manipulation and palpation, contrary to what 
was indicated on the examination report.  He testified in May 
2004 as to his bilateral foot, ankle, and shin splint 
problems, arguing that "things would be different" had the 
examination report accurately reflected what actually took 
place during the examination.  

A preliminary review of the VA medical records indicates that 
the veteran underwent VA examinations in August 2002 and 
October 2002 in relation to the service-connected 
disabilities on appeal.  The examiner concluded that there 
was probably a chronic periosteal irritation in the shins, a 
possible degenerative disease with some tendonitis in the 
ankles, and moderate pes planus with hallux valgus and no 
callus formation.  In a February 2003 addendum report, the 
examiner stated that there was slight hallux valgus with 
bilateral pes planus present and pain to palpation of the 
shins but not the feet; there was no reference to the ankles.  

With regard to the examinations, it is noted that the 
examiner did not specifically address all applicable rating 
criteria.  For example, despite his characterization of the 
veteran's pes planus as moderate, there was no indication one 
way or another whether there was objective evidence of 
deformity (pronation/abduction/etc.), whether pain on 
manipulation and use was accentuated, or whether there was 
swelling on use.  Further, evaluation of ankle impairment, 
whether it is associated with the residuals of shin splints 
and stress fractures or the pes planus, was not adequate for 
rating purposes.  Motion limitations (in degrees) were not 
expressed, and it is not clear whether the examiner's 
assessment of possible degenerative disease with some 
tendonitis was attributed to service-connected disability 
versus a nonservice-connected condition such as the veteran's 
obesity.  

Given the veteran's testimony in May 2004, it appears that 
the clinical findings on the VA examinations in August and 
October 2002 may no longer accurately portray the severity of 
the veteran's disabilities.  Further, the examinations appear 
inadequate for rating purposes.  Thus, the Board finds that 
another orthopedic examination based on a complete review of 
the relevant medical record is necessary to determine the 
nature and severity of the veteran's service-connected 
disabilities.  Prior to the examination, the RO should obtain 
updated pertinent VA treatment records dated from November 
2002.  Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO, in accordance with the 
notification and development action 
required by the VCAA and its implementing 
regulations, should take appropriate steps 
to advise the veteran as to what the 
evidence must show to establish 
entitlement to an increased rating for 
bilateral pes planus with right hallux 
valgus and bunion on the right, and 
residuals of right and left tibia shin 
splints with history of stress fracture 
and with ankle involvement; and as to what 
specific evidence and information he is 
responsible for providing to VA in that 
regard.  

2.  The RO should obtain for association 
with the claims file all VA treatment 
records, dated from November 2002, 
relevant to evaluation of the veteran for 
orthopedic complaints of the lower 
extremities.  

3.  The RO should arrange for the veteran 
to be afforded a VA examination in 
audiology to ascertain the current 
existence, nature and etiology of any 
tinnitus.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary studies should be accomplished.  
The examiner should elicit from the 
veteran a history of his exposure to noise 
prior to, during, and after service.  The 
examiner should furnish an opinion as to 
whether it is more likely than not or less 
likely than not that any currently 
identified tinnitus is etiologically 
related to noise exposure or other 
circumstances during the veteran's periods 
of active service from November 1981 to 
August 1986 and from November 1986 to June 
1991.  A complete rationale for all 
opinions expressed should be provided.  

4.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the current nature and 
severity of his service-connected 
bilateral pes planus with right hallux 
valgus and bunion on the right, residuals 
of right tibia shin splints with history 
of stress fracture and with ankle 
involvement, and residuals of left tibia 
shin splints with history of stress 
fracture and with ankle involvement.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail in the examination report, and 
complete rationale for all opinions 
expressed should be provided.  All 
necessary tests should be conducted.  

With regard to the feet, the examiner 
should indicate whether or not there is 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities.  The examiner 
should also indicate whether or not the 
hallux valgus on the right is severe 
(equivalent to amputation of the great 
toe).  

With regard to both tibias and ankles, 
the examiner should provide an opinion as 
to whether any residuals of right and 
left shin splints and stress fractures 
with ankle involvement are best 
characterized as mild, moderate, or 
severe in degree.  The examiner should 
also describe, in degrees of excursion, 
the active ranges of ankle motion, 
bilaterally, demonstrated on examination.  
In providing these opinions, it is 
emphasized that the examiner should only 
consider those ankle manifestations that 
are attributable to service-connected 
disability, as opposed to other 
nonservice-connected physical conditions.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



